344 Mich. 542 (1956)
75 N.W.2d 74
PEOPLE
v.
JORDAN.
Docket No. 87, Calendar No. 46,426.
Supreme Court of Michigan.
Decided March 1, 1956.
*543 Thomas M. Kavanagh, Attorney General, Charles E. Chamberlain, Prosecuting Attorney, Donald A. Jones, Assistant Prosecuting Attorney, for the people.
Howard A. McCowan (Benjamin F. Watson, of counsel), for defendant.
SMITH, J.
Defendant-appellant Margaret Jordan claims an appeal as of right from a conviction and sentence of the crime of manslaughter. The appellant bases her right to appeal, without having first obtained leave to appeal, on PA 1954, No 53, amending CL 1948, § 650.1, as amended by PA 1953, No 4 (Stat Ann 1955 Cum Supp § 27.2591). Our immediate inquiry is whether appellate jurisdiction in a criminal case is conferred upon this tribunal by the filing of a claim of appeal.
Decision in the instant case is controlled by People v. Stanley, ante, 530.
For the reasons stated therein the motion to dismiss the appeal is granted, without prejudice and without costs.
DETHMERS, C.J., and SHARPE, REID, BOYLES, KELLY, CARR, and BLACK, JJ., concurred.